Mr. Presiding Justice Baker delivered the opinion of the court. The Act approved May 2, 1903, which took effect July 1, 1903, 'amends section 70 of the Administration Statute by changing the time limited for exhibiting claims against estates from two years to one year. ' The claim of appellee was not exhibited until more than one year after letters had been issued and the contention of appellant is, that such claim was barred, as to inventoried assets, by the Act of May 2, 1903. In the view taken by us it is not necessary to decide whether that Act, standing alone, should be given a prospective or a retroactive effect. Section 4, chapter 131, K. S., provides that “Mo new law shall be construed to repeal a former law, whether such former law is expressly repealed or not, as to * * * any right accrued or claim arising under the former law or in any way whatever to affect any * * * right accrued or claim arising before the new law takes effect, save only'that the proceedings thereafter shall conform, so far as practicable, to the laws in force at the time of such proceeding. * * * This section shall extend to all repeals, either by express words or by implication.” The right of appellee as a creditor of Morrill to exhibit its claim against his estate and have the same allowed by the Probate Court accrued when the letters were issued, and therefore was a right accrued under the former law. The claim of appellee against Morrill’s estate arose under the former law. Section 4 in express terms provides that no new law shall be construed to affect “any right Accrued, or claim arising under the former law.” A distinction between a statute limiting the timé within which claims against estates may be exhibited and one which provides that a court of equity may entertain a bill to contest a will and prescribes the time within which such bill may be filed is pointed out in Sharp v. Sharp, 213 Ill., 332. The former is a Statute of ‘Limitations. The latter alone confers jurisdiction to entertain the bill and such “jurisdiction can be exercised only in the manner and under the limitations prescribed by the statute.” Construing the Act of May 2, 1903, in connection with said Section 4, our conclusion is, that the Act of May 2, 1903, was prospective in its operation; that the intention of the legislature was only to provide and declare that claims against estates in which letters should be issued after that Act took effect should be exhibited within one year from the issuing of letters and that claims against estates in which letters were issued before that Act took effect might be exhibited within the time limited by the former Act. The judgment of the Circuit Court will be affirmed. Affirmed.